Citation Nr: 0806001	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, to include as secondary to service-connected 
bilateral pes planus.

2.  Entitlement to service connection for left knee 
disability, to include as secondary to service-connected 
bilateral pes planus.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board previously remanded the case for 
additional development in April 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regrettably, further development is required prior to 
adjudication of this appeal.

In a May 2006 correspondence, the RO invited the veteran to 
inform VA of any medical treatment received by her at a VA 
medical facility.  She was advised that VA would obtain 
records from any such facility she identified.

In a June 2006 response, the veteran simultaneously provided 
a completed authorization form for VA to obtain medical 
records from a private facility, and a pre-printed VA form 
with a checkmark in the box indicating that she had no other 
information or evidence to provide VA.  Notably, however, she 
annotated the checkmarked statement to add "[VA Medical 
Center], Temple, TX from 1991 to present!"  The record 
reflects that although the RO thereafter obtained records 
from the private facility, it did not attempt to obtain 
additional records from the Temple, Texas, VA Medical Center 
(VAMC).  The most recent treatment record on file from the 
Temple VAMC is dated in November 2004.  The Board notes that 
the examiner who conducted her September 2007 VA examinations 
referenced VA X-ray studies of the lumbar spine taken in June 
2006 and August 2007, as well as a Magnetic Resonance Imaging 
(MRI) study conducted in December 2004, which purportedly 
showed mild facet joint arthritis.

The Board interprets the veteran's June 2006 statement both 
as an indication that more recent VA treatment records are 
available, and as a request that VA obtain those treatment 
records.  In addition, the September 2007 examiner suggested 
that there may be relevant VA-generated diagnostic studies 
which are not of record.  The Board consequently finds that 
remand of the case to obtain more recent VA treatment records 
is warranted.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

With respect to the claimed right and left knee disorders, 
the Board's April 2006 remand indicated that further 
development was required to address whether service 
connection could be granted for the disorders as secondary to 
the veteran's service-connected pes planus.  The record 
reflects that although a May 2006 VA correspondence 
thereafter provided her with 38 U.S.C.A. § 5103(a)-compliant 
notice as to primary service connection, it did not advise 
her of the information and evidence necessary to substantiate 
a claim based on secondary service connection-nor did a 
February 2002 notice letter.  The Board also points out that 
neither the March 2004 statement of the case nor the 
supplemental statements of the case on file include citation 
to 38 C.F.R. § 3.310 (either the version in effect prior to 
October 10, 2006, or the version in effect as of October 10, 
2006).  See 38 C.F.R. §§ 19.29(b), 19.31(b)(2); 71 Fed. Reg. 
52,744-52,747 (2006). 

The Board lastly notes that the April 2006 remand requested 
that the RO obtain a medical opinion concerning whether it 
was at least as likely as not that the veteran's right and/or 
left knee disorders were proximately due to or related to the 
service-connected pes planus.  The responding September 2007 
VA examiner concluded that because he was not aware of any 
"study indicating a direct correlation between" pes planus 
and knee disorders, he had to conclude that there was no 
relationship in this case.  The Board points out, however, 
that an opinion concerning the probability of such a 
relationship need not be predicated on the existence of a 
formal study.  Moreover, the examiner's rationale does not 
address whether the pes planus aggravated the claimed knee 
disorders.  Given the questionable rationale offered by the 
examiner for his opinion, the Board believes another VA 
examination in this case is required.
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must inform the appellant of the 
information and evidence necessary to 
substantiate a claim for service 
connection on a secondary basis.  The 
letter must specifically inform the 
veteran which portion of the evidence is 
to be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on her behalf, and a request that 
the veteran provide any evidence in her 
possession that pertains to her claim.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should obtain medical records 
for the veteran from the Temple, Texas, 
VAMC for November 2004 to the present, 
specifically to include any December 2004 
MRI report of the low back, and any June 
2006 and August 2007 X-ray studies of the 
lumbar spine.  If no such records from 
that facility for the above time frame 
are available, that fact must be clearly 
documented in the record.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's right knee 
disability; the nature, extent and 
etiology of the veteran's left knee 
disability; and the nature, extent and 
etiology of the veteran's low back 
disability.  All indicated studies should 
be performed.  With respect to the 
veteran's right and left knee disorders, 
the examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that the 
respective knee disability is 
etiologically related to service.  With 
respect to each knee disorder, the 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not that the disability was caused or 
chronically worsened by the veteran's pes 
planus.  

With respect to the low back disorder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disability is etiologically 
related to service or was present within 
one year of the veteran's discharge 
therefrom.

The rationale for all opinions expressed 
should be explained.  The veteran's 
claims files must be made available to 
the examiner.  

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, which must include citation to 
the versions of 38 C.F.R. § 3.310 in 
effect immediately prior to, and as of 
October 10, 2006, and provide the 
appellant and her representative an 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

